      Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANU ALLEN,

                    Plaintiff,
                                             12 Civ. 6758 (LAP)
             -against-
                                                     ORDER
CHANEL, INC.

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    Before the Court are submissions from interested non-

parties and from Plaintiff Anu Allen regarding the Court’s

Order, dated August 21, 2020, that directed search engines and

websites to remove materials discussing the above-captioned

action following the Court’s sealing of the docket in this case.

(Order, dated Aug. 21, 2020 [dkt. no. 94] [Under Seal].)          Also

before the Court is a motion to intervene filed by the

Electronic Frontier Foundation, Inc. and Professor Eugene Volokh

of UCLA School of Law (see Letter from Daniel L. Schmutter,

dated Oct. 28, 2020 [Docketed Under Seal]).

    Having reviewed these comments from non-parties and from

Ms. Allen, the Court has reconsidered the August 21, 2020 Order

as well as the March 10, 2020 Order that originally sealed this

case’s docket (see Order, dated Mar. 10, 2020 [dkt. no. 92]).

For the reasons discussed herein, the Court hereby VACATES those

orders.   The Court also DENIES as moot the motion to intervene


                                    1
          Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 2 of 11



filed on behalf of the Electronic Frontier Foundation and

Professor Volokh.

    I.     Background

         In 2012, following termination of her employment, Plaintiff

Anu Allen filed suit against her former employer, Chanel, Inc.

(“Chanel”), asserting claims for, inter alia, employment

discrimination.       (See Complaint, dated Sept. 6, 2012 [dkt. no.

1].)1     The Court later granted Chanel’s motion for summary

judgment as to each of Ms. Allen’s claims and ruled in favor of

Chanel on its counterclaim for unjust enrichment.             (Opinion &

Order, dated June 26, 2015 [dkt. no. 74].)            As the Court

recounted in its summary judgment opinion, in anticipation of

making a severance payment to Ms. Allen, Chanel sent Ms. Allen

an agreement that contained a provision by which Ms. Allen would

waive her right to bring certain lawsuits against Chanel,

“including” employment discrimination and harassment claims, in

exchange for that payment.         (Id. at 3.)    When Ms. Allen returned

the signed agreement to Chanel, the word “including” was revised

to “excluding.”       (Id.)    With respect to Chanel’s counterclaim,

the Court found that, because a material term was modified, the

parties never achieved a meeting of the minds, and Ms. Allen was


1
 The Court assumes basic familiarity with the facts of the underlying dispute,
which are recounted at length in the Court’s order granting Chanel’s motion
for summary judgment (see Opinion & Order, dated June 26, 2015 [dkt. no.
74]).


                                        2
          Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 3 of 11



thus required to return her severance payment to Chanel.              (Id.

at 12-13.)       The Parties ultimately stipulated to dismissal of

the case’s remaining claims.           (See Stipulation of Dismissal with

Prejudice, dated June 12, 2017 [dkt. no. 85]).

         On January 10, 2020, Ms. Allen filed a motion to seal her

case.      (Notice of Motion, dated Jan. 10, 2020 [dkt. no. 86].)

Ms. Allen explained that at the time of her separation from

Chanel, having no legal background, she had relied on her

attorney’s advice when she returned the revised separation

agreement to Chanel with a Post-It note on the revised page.

(Id. at 1.)       She also stated that her attorney had insisted that

she submit an affidavit stating that she, rather than her

attorney, had modified the agreement.            (Id. at 2-3.)    She also

stated that the public availability of her case’s docket through

online search engines, and commentary on her case in online

media, rendered difficult her attempts to gain new employment.

(Id. at 4).

         After considering Ms. Allen’s submission,2 the Court granted

Ms. Allen’s request to seal the docket in light of her

difficulty finding employment.           (Order, dated Mar. 10, 2020

(“Sealing Order”) [dkt. no. 92].)            On August 21, 2020, the Court

also directed websites hosting filings from the now-sealed


2
    Chanel took no position on Ms. Allen’s sealing request.


                                         3
      Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 4 of 11



docket, and materials discussing those sealed filings, to remove

those materials.   (Order, dated Aug. 21, 2020 (“Takedown Order”)

[Docketed Under Seal].)

    After receiving inquiries from non-parties following the

August 21, 2020 Takedown Order, the Court invited comment from

the non-parties who had submitted inquiries, as well as from

Chanel.   (Order, dated Sept. 30, 2020 [Docketed Under Seal]).

    Duck Duck Go, Inc. (“DuckDuckGo”), which operates the

fourth-largest search engine in the United States, submitted a

comment on October 21, 2020.      (Letter from Daniel L. Schmutter,

Megan E. Gray & Eugene Volokh (“DuckDuckGo Letter”), dated Oct.

21, 2020 [Filed Under Seal]).      In its submission, DuckDuckGo

argued that the Court’s August 21 Takedown Order should be

vacated on the basis that: (1) DuckDuckGo could not be bound by

the order under Federal Rule of Civil Procedure 65; (2)

DuckDuckGo did not have an opportunity to be heard; and (3) the

First Amendment protected (i) DuckDuckGo’s right to publish the

information disclosed by the government, i.e., the docket

entries in this case and (ii) the rights of websites to which

DuckDuckGo would point its users.       (Id.)

    Free Law Project, which provides free, public, and

permanent access to primary legal materials on the Internet for

educational, charitable, and scientific purposes, also submitted


                                    4
        Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 5 of 11



comment (Letter from Catherine Crump & Megan Graham, dated Oct.

21, 2020 [Filed Under Seal].)        Free Law Project submitted that

it should not be bound by the Court’s August 21, 2020 Order

under F.R.C.P. 65 because it was a non-party that obtained the

case materials independently and had no opportunity to be heard,

and because the First Amendment protects Free Law Project’s

right to publish the information it lawfully obtained. (Id. at

2-5.)    Moreover, Free Law Project advocated that the submissions

in response to the Court’s September 30 Order should be docketed

and that the entire docket in this case should be unsealed (Id.

at 3, 6-10.)

    Ms. Allen submitted by email responses to the non-parties’

comments.    She reiterated her struggle finding employment

because of the public access to the docket of her cases, which

had been compounded by additional recent personal hardship

(Email from Anu Allen, dated Oct. 26, 2020; Email from Anu

Allen, dated Oct. 28, 2020.)        DuckDuckGo submitted a response

letter acknowledging Ms. Allen’s professional and personal

difficulties but maintained that these interests were

insufficient to overcome the due process and First Amendment

rights of DuckDuckGo and those similarly situated and the Rule

65 limitations on the scope of injunctions (Letter from Daniel

L. Schmutter, dated Nov. 3, 2020 [Docketed under Seal]).




                                      5
        Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 6 of 11



    Additionally, on October 28, 2020, counsel for the

Electronic Frontier Foundation and Professor Eugene Volokh of

UCLA School of Law filed a motion to intervene (see Letter from

Daniel L. Schmutter, dated Oct. 28, 2020 [Filed Under Seal];

Letter from Daniel L Schmutter, dated Nov. 2, 2020 [Filed Under

Seal]), which Ms. Allen opposed (Letter from Marshall Bellovin,

dated Oct. 30, 2020 [Filed Under Seal]).

  II.    Discussion

  1. The August 21, 2020 and March 10, 2020 Orders

    “The First Amendment accords a strong presumption of public

access to pleadings and other judicial documents that ‘have

historically been open to the press and general public’ and

‘play a significant positive role in the functioning of the

judicial process.’”      Next Caller Inc. v. Martire, 368 F. Supp.

3d 663, 666 (S.D.N.Y. 2019) (alterations in original) (quoting

Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814 F.3d

132, 141 (2d Cir. 2016)).       It is well-settled that “documents

submitted to a court for its consideration in a summary judgment

motion are--as a matter of law--judicial documents to which a

strong presumption of access attaches, under both the common law

and the First Amendment.”       Brown v. Maxwell, 929 F.3d 41, 47 (2d

Cir. 2019).     Although this presumption applies most strongly to

materials such as those produced at trial or filed in support of



                                      6
      Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 7 of 11



dispositive motions, such as the summary judgment motion here,

id. at 50, it extends to “pretrial motions and written documents

submitted in connection with them, and docket sheets.”             Newsday

LLC v. County of Nassau, 730 F.3d 156, 164 (2d Cir. 2013).

    Although this presumption in favor of public access is

fundamental, private litigants can in some cases overcome it and

shield docketed materials from the public eye.         Countervailing

factors that may outweigh the presumption of public access

include, inter alia, “the privacy interests of those who resist

disclosure.”   S.E.C. v. TheStreet.Com, 273 F.3d 222, 232 (2d

Cir. 2001).    For sealing to be justified on any basis, however,

a court must make “specific, on-the-record findings that sealing

is necessary to preserve higher values,” Brown, 929 F.3d at 47

(quoting Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124

(2d Cir. 2006)).    Moreover, the nature and extent of the sealing

must be narrowly tailored to serve these interests.          Id.

    Upon reconsideration, the Court finds that Ms. Allen’s

interest in sealing her case cannot defeat the presumption of

public access that attaches to this case’s docket and its

filings.   Ms. Allen proffers her reasons in support of sealing

the docket in both her original sealing request and in response

to comments from the non-parties.       She articulates that the

public availability of the docket continued to create enormous



                                    7
      Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 8 of 11



challenges in her employment search and has affected her

livelihood and wellbeing.     (Notice of Motion, dated Jan. 10,

2020 [dkt. no. 86].)    She also notes for the Court that the

modification of the contract with Chanel recounted in the

Court’s motion for summary judgment, actions which some online

commentators have attributed to her, was done on account of the

advice of her attorney and led her to file a formal grievance

against him.   (Id. at 4.)    Ms. Allen’s concerns are evident and

undoubtedly significant.     As the prospective interveners point

out, however, a private litigant’s general concerns about

reputational harm or negative impact to her employment prospects

are not sufficient to counteract the public’s First Amendment

right to these court filings.      Under Seal v. Under Seal, 273 F.

Supp. 3d 460, 470 (S.D.N.Y. 2017) (“A possibility of future

adverse impact on employment . . .       is not a ‘higher value’

sufficient to overcome the presumption of access to judicial

documents) (citing Lugosch v. Pyramid Co. of Onondaga, 435 F.3d

110, 120 (2d Cir. 2006)).

    Moreover, the fact that the docket sheet in this case and

its filings have been public for years prior to the unsealing

request is further dispositive of this issue.         Gambale v.

Deutsche Bank AG, 377 F.3d 133, 144 n.11 (2d Cir. 2004) (“This

is generally so when information that is supposed to be

confidential—whether it be settlement terms of a discrimination


                                    8
       Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 9 of 11



lawsuit or the secret to making the hydrogen bomb—is publicly

disclosed.    Once it is public, it necessarily remains public.”).

Although the Court sympathizes with Ms. Allen’s plight, in light

of the recognized First Amendment rights of the press and the

public, it cannot make the requisite, on the record finding that

sealing is proper here.3

      As the prospective intervenors point out, however, Ms.

Allen may not be completely without recourse.           (Letter from

Daniel J. Scmutter, dated Nov. 2, 2020, at 2 (“The normal remedy

for alleged attorney misbehavior is a malpractice lawsuit or a

sanctions award . . .”).)       Although the First Amendment

prohibits Ms. Allen from sealing the public record, it gives her

the opportunity to correct it.

      Accordingly, the Court must vacate the March 10, 2020 Order

that originally sealed this case’s docket.          Moreover, because

the Court’s August 21, 2020 Takedown Order was issued on the

basis of the March 10, 2020 sealing order, the Court also

vacates the August 21, 2020 order.

    2. Motion to Intervene

      Just as “‘[r]epresentatives of the press . . . must be

given an opportunity to be heard on the question of their


3
 Sealing the case’s docket also would not be a sufficiently narrowly tailored
solution under these circumstances.


                                      9
     Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 10 of 11



exclusion’ from a court proceeding,” Trump v. Deutsche Bank AG,

940 F.3d 146, 150 (2d Cir. 2019) (quoting Globe Newspaper Co. v.

Superior Court, 457 U.S. 596, 609 n.25 (1982)), the Court of

Appeals has “recognized a similar right of news media to

intervene in this Court to seek unsealing of documents filed in

a court proceeding.”    Id.   Here, the Court has afforded non-

parties an opportunity to comment without formal intervention,

however, and has vacated its March 10, 2020 order sealing the

docket in this case (and thus there are no materials left to be

unsealed) and the August 21, 2020 Takedown Order.         Accordingly,

the Court denies as moot the prospective intervenors’ motion to

intervene (see Letter from Daniel L. Schmutter, dated Oct. 28,

2020 [Docketed Under Seal]).

  III. Conclusion

    For the reasons described above, the Court VACATES its

August 21, 2020 Order (Order, dated Aug. 21, 2020 [dkt. no. 94]

[Docketed Under Seal]) and its March 10, 2020 Order (Order,

dated Mar. 10, 2020 [dkt. no. 92]).      The Court DENIES as moot

the motion to intervene filed by the Electronic Frontier

Foundation and Professor Volokh (Letter from Daniel L.

Schmutter, dated Oct. 28, 2020 [Docketed Under Seal]).

    The Clerk of Court is respectfully directed to unseal this

case, including docket entries 93, 94, 95, 96, 97, and 98.             The


                                   10
     Case 1:12-cv-06758-LAP Document 99 Filed 12/29/20 Page 11 of 11



Clerk of Court is also directed to mail a copy of this order to

Ms. Allen.

    Ms. Allen shall transmit a copy of this order to any search

engine, news outlet, or other domain to which she sent a copy of

this Court’s March 10, 2020 Order or August 21, 2020 Takedown

Order.

SO ORDERED.

Dated:    New York, New York
          December 28, 2020

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge




                                   11
